NTRA ¡ÓN J HAMIENTO DE
ÓN PARA MANEJO Y APROVEC) E
se O PIRER ENTES A LA MADERA. ENEL DEPARTAMENTO
RRODLCIoEn MADRE DE DIOS
N> 17-TAM/C-OPB-J-051-02

j wechamiento
Conste por el presente documento el Contrato de Concesión para el et leal cate
productos forestales diferentes a la madera en adelante el Contrato, que cele 1 Mola dl
Peruano, actuando a través del Instituto Nacional de Recursos Naturales (INRENA), en ds le qe
Concedente, representado por el Ing. Matías Prieto Celi, identificado con Documento a
Identidad N? 06449283, debidamente facultado según Resolución Suprema 136-2000-AG; y a
parte el señor(a) Eulogio Quispe Chañi, identificado con Documento Nacional de e
04808868 con domicilio para los efectos del presente Contrato en Caserio Alegría - a a z
Tambopata, en adelante el Concesionario en los términos y condiciones que se detallan
continuación:

y manejo de

ANTECEDENTES

El señor Eulogio Quispe Chañi, era titular del contrato de extracción forestal para productos
diferentes de la madera en superficies menores a mil hectáreas N* 17PDM/LAP-002-000714.

De conformidad con la Vigésimo Primera Disposición Complementaria del Reglamento de la Ley
Forestal y de Fauna Silvestre aprobado por Decreto Supremo N? 014-2001-AG y modificado en esta
disposición por el Decreto Supremo N? 036-2002-AG, el señor Eulogio Quispe Chañi, ha presentado
una solicitud con su respectivo expediente técnico, acreditando además la conducción directa de la
actividad, a fin de adecuarse a las condiciones de la Ley Forestal y de Fauna Silvestre dada por Ley N*
27308 y su reglamento.

Es objeto del presente Contrato el establecer los derechos y obligaciones de las Partes y especificar las
reglas y procedimientos que regirán los mismos con relación al otorgamiento de la Concesión.

1.1. Por el presente Contrato, el Concedente otorga al Concesionario el derecho al aprovechamiento
sostenible de los productos forestales diferentes a la madera en el Área de la Concesión de
*conformidad con lo establecido en el Plan General de Manejo Forestal y los Planes Operativos

Anuales aprobados. De conformidad con los términos iniciales del presente Contrato, estos
productos forestales serán:

[ Nombre común [ Nombre Científico
Castaña Bertholletia excelsa

En caso el Concesionario opte por aprovechar otro producto forestal diferente a los
mencionados deberá presentar al Concedente un Plan de Manejo Complementario.

1.2. Las Partes reconocen expresamente que el Estado a nombre de la Nación conserva la propiedad
sobre el Área de la Concesión y los recursos naturales en ella existentes, salvo aquellos
aprovechados por el Concesionario en virtud de lo establecido en el presente Contrato y el
marco regulatorio aplicable.

13;

Las definiciones y consideraciones generales para la interpretación de este contrato se
encuentran en el Anexo N” 1 que forma parte integrante del mismo.
CLÁUSULA SEGUNDA

ÁREA DE LA CONCESIÓN

El Área de la Concesión Corresponde a la Superficie comprendida entre las coordenadas UTM que a
continuación se detallan, Cuya Memoria Descriptiva Y Plano figuran como Anexo N? 2 del presente
Contrato.

CLÁUSULA TERCERA
VIGENCIA INCESIÓN

El plazo de vigencia por el cual se entrega la Concesión es de 40 años computados a partir de la
fecha de suscripción del presente Contrato, salvo que sea resuelto anticipadamente o renovado
de conformidad con lo previsto en el presente Contrato.

4.3. El Concedente Podrá aprobar Regímenes de Fraccionamiento del Derecho de Aprovechamiento,
así como otras facilidades en casos debidamente fundamentados y comprobados.

. cs 2
Publicitada.

CLÁUSULA QUINTA
PLAN GENERAL DE MANEJO Fi TAL Y PLAN OPERATIVO A AL

Para el aprovechamiento y manejo del producto forestal diferente a la madera, el Concesionario deberá
realizar y ejecutar el Plan General de Manejo Forestal y los Planes Operativos Anuales

CLÁUSULA SEXTA
DECLARACIONES E INFORMACIÓN DEL CONCESIONARIO

Por el Presente, el Concesionario declara y garantiza al Concedente, a la fecha de suscripción del
Contrato, todo cuanto Sigue y, reconoce que el Concedente interviene en este Contrato sobre la base de
las declaraciones y garantías del Concesionario Contenidas en esta Cláusula:

Este Contrato ha sido debida y válidamente suscrito por el Concesionario y Constituye
obligación válida, vinculante y exigible Para éste conforme a sus términos.

Información
El Anexo N' 4 del presente documento incluye, a la fecha de su suscripción, la siguiente
información respecto del Concesionario:

> Nombre del Concesionario, copia de su documento nacional de identidad y

> Domicilio legal para efectos de notificaciones respecto del presente

> Solicitud de concesión o adecuación Para aprovechamiento de productos
forestales diferentes a la madera debidamente suscrita por el Concesionario.

7.1. El Concesionario deberá respetar los valores culturales tradicionales de las poblaciones locales y
7.3. El Concesionario será responsable por los actos, daños o perjuicios que su Personal, en ejercicio
de sus funciones, pudiera causar a las Comunidades nativas y poblaciones locales de la zona.

CLÁUSULA OCTAVA

D; HOS DEL CONCESIONARIO

Por el presente Contrato el Concesionario tiene derecho:

8.1,

8.2,

8.11.

A la renovación del Plazo de Vigencia del Contrato de Concesión, de forma automática, previo
informe favorable del Concedente.

Al aprovechamiento como actividad secundaria de especies forestales maderables de
conformidad con el Decreto Supremo N? 044-2002-AG, de acuerdo a lo establecido en sus
respectivos Planes de Manejo Forestal Complementarios debidamente aprobados por el
Concedente,

A los beneficios tributarios otorgados en la Ley N* 27037, Ley de Promoción de la Inversión en
la Amazonía, así como todo beneficio tributario Creado o por crearse aplicable al presente
contrato.

A la reducción del 25% del Derecho de Aprovechamiento cuando involucren proyectos
integrales de extracción, transformación Y Comercialización, de acuerdo a lo dispuesto en el
Reglamento de la Ley Forestal y de Fauna Silvestre aprobada Por Decreto Supremo N' 014-
2001-AG.

A detener cualquier acto de terceros que impida o limite sus derechos sobre el Área de la
Concesión.

Al apoyo de las autoridades del INRENA y al auxilio de la Policía Nacional del Perú, Ministerio
Público y Fuerzas Armadas para controlar y reprimir actividades ilícitas dentro del Área de la
Concesión.

A solicitar el redimensionamiento y exclusión del área de concesión a fin que se tome en cuenta
derechos de terceros sobre áreas inicialmente Concesionadas.
8.12. Todos aquellos derechos señalados en las normas legales pertinentes, así como aquellos que se
establezcan, siempre que sean más favorables que los términos actuales.

8.13. La suscripción del presente Contrato no otorga al Concesionario ningún otro derecho adicional a
los establecidos en la Cláusula Décimo Cuarta del presente Contrato.

8.14. Con excepción de lo previsto en su Plan General de Manejo Forestal, Plan Operativo Anual y
. Planes de Manejo Complementarios, el Concesionario no podrá utilizar el Área de la Concesión
para fines agropecuarios, ni de proyección urbana, debiendo denunciar cualquier acto ilícito que
vulnere su derecho a la Concesión ante el Concedente, y las demás autoridades competentes tan
pronto tenga conocimiento de los mismos.

CLÁUSULA NOVENA
OBLIGACIONES DEL CONCESIONARIO

Son obligaciones del Concesionario:
9.1. Cumplir con el Plan General de Manejo Forestal, aprobado por el Concedente.

9.2. Cumplir con el Plan Operativo Anual (POA) aprobado por el Concedente cada año de
concesión.

9.3. Cumplir con los Planes de Manejo Complementarios de ser el caso.

9.4. Asegurar la integridad de las áreas concedidas y mantener el régimen forestal de las mismas,
tomando en consideración la composición florística del bosque.

9.5. Presentar los Informes Anuales y Quinquenales correspondientes de conformidad con el artículo
354” del Reglamento de la Ley Forestal y de Fauna Silvestre aprobado por Decreto Supremo N?
014-2001-AG.

9.6. El pago del derecho de aprovechamiento.

9.7. Tramitar las licencias, permisos y autorizaciones necesarios y exigibles, de acuerdo a la
legislación vigente.

Realizar sus mejores esfuerzos para eliminar las causas que originen inconvenientes o riesgos
excesivos a las Comunidades Nativas, Campesinas y poblaciones locales, aplicando las medidas
preventivas y de seguridad que fueran convenientes.

Vigilar el Área de la Concesión, dentro de sus posibilidades mantenerlo libre de ocupantes,
invasores de cualquier tipo sin derecho a ocupar el Área, y no permitir alteraciones en sus
límites. El cumplimiento de esta obligación se efectuará en estrecha coordinación con la Policía
Nacional o las Fuerzas Armadas, las cuales disponen de la autoridad necesaria para mantener el
orden público y la seguridad ciudadana.

Para ese efecto y de conformidad con el Artículo 360 del Reglamento de la Ley Forestal y de
Fauna Silvestre se reconoce al titular de la concesión o a cada uno de los socios en caso de ser
personas jurídicas, como custodios oficiales del Patrimonio Forestal Nacional, dentro de la
extensión del Área de la Concesión.

9.10. Respetar los predios con derechos de propiedad o títulos de posesión del Ministerio de
Agricultura de terceros que se pudieran encontrar dentro del área de la Concesión, pudiendo
solicitar al Concedente el redimensionamiento del área de concesión.

9.11. Cumplir con las normas ambientales vigentes.

Ysó
CLÁUSULA DÉCIMA

MODIFICACIÓN, VENCIMIENTO Y EF. ECTOS DEL VENCIMIENTO DE LA CONCESIÓN
KK AOS DEA VENCIMIENTO DE LA CONCESIÓN

10.1. Modificación del Contrato
Las Partes podrán acordar, de común acuerdo y por escrito, la modificación o cambio de este Contrato,
sujetándose a las formalidades, leyes y reglamentos aplicables y vigentes.

10.2. Vencimiento del Plazo de Vigencia de la Concesión
La concesión caducará al vencimiento del Plazo de Vigencia de la Concesión. Una vez que haya
caducado la Concesión, el Área de la Concesión revertirá a favor del Concedente.

10.3. Obligaciones del Concesionario al Vencimiento del Plazo de Vigencia de la Concesión
Una vez que el Plazo de Vigencia de la Concesión haya vencido, el Concesionario deberá:

10.3.1. Entregar la posesión del Área de Concesión al Concedente.

10.3.2. Asegurar que el Área de la Concesión se encuentre en los términos y condiciones
previstos en el Plan General de Manejo Forestal, Planes Operativos Anuales y Planes de
Manejo Complementarios.

10.3.3. Asegurar que la Concesión se encuentre libre de gravámenes y de obligaciones frente a
terceros.

10.4. Efectos del Vencimiento

Al vencimiento del Plazo de Vigencia de la Concesión, cualquiera sea la causa, ésta revertirá a título
gratuito a favor del Concedente, sin obligación de pago o indemnización alguna. Toda mejora o
inversión realizada por el Concesionario en el Área de la Concesión en el marco del Plan de Manejo
Forestal quedará a favor del Concedente.

CLÁUSULA DÉCIMO PRIMERA

A || Concedente podrá resolver el presente Contrato o suprimir cualquiera de los derechos otorgados al
/ Concesionario, en cualquier momento, en caso de ocurrir cualquiera de las causales que se detallan a

11.2. Causales para la Resolución del Contrato

Ne 11.2.1. Incumplimiento del Contrato
mn. ) El incumplimiento por parte del Concesionario de cualquier disposición del presente
hs Contrato, que no sea subsanada dentro de los treinta (50) días calendarios siguientes a la
recepción por parte del Concesionario, de la notificación hecha por el Concedente de la
existencia de dicho incumplimiento.
-

11.2.2. Declaración de Insolvencia
El Concesionario devenga en insolvente, se encuentre o no sujeta a procedimiento
concursal, si admite por escrito su incapacidad presente O proyectada para pagar sus
deudas líquidas y exigibles.

11.23. Interdicto, Requerimiento
El Concesionario se encuentre sujeta a una orden judicial o administrativa, no apelada,
que le impida realizar una parte sustancial de su negocio y dicha orden continúe en
vigor por más de treinta (30) días calendario.
11.2.4. Licencias y Permisos
La pérdida, suspensión, revocación o falta de renovación de cualquier licencia o
permiso obtenido o por obtenerse por parte del Concesionario, si dicha pérdida,
suspensión, revocación o falta de renovación Pudiera tener un efecto adverso sobre la
Capacidad de la Concesionario para cumplir con el presente Contrato.

11.2.5, La caducidad del derecho de concesión
% La declaración de caducidad de la Concesión por las causales previstas en la Cláusula
Décimo Sexta determina la resolución automática del Contrato de Concesión.

11.2.6. Si un evento de caso fortuito o fuerza mayor no es superado transcurrido el plazo de
doce (12) meses continuados, salvo que las Partes acordarán la prórroga del mismo.

11.3. Declaración de la Resolución del Contrato por parte del Concedente

En caso de producirse cualquiera de los supuestos consignados en la Cláusula 11.2, el Concedente
podrá dar por resuelto el Contrato, bastando para ello la notificación de dicha decisión al
Concesionario. En este caso, la concesión caduca inmediatamente y el Concedente podrá tomar la
posesión inmediata sobre el Área de la Concesión, sin perjuicio de las demás acciones y derechos que
le correspondan de acuerdo a las Leyes Aplicables.

11.4, Resolución opcional por parte del Concedente
11.4.1. En cualquier momento, por razones de orden o interés público, el Concedente podrá

resolver el presente Contrato y recuperar el control del Área de la Concesión mediante
notificación previa al Concesionario.

11.4,2. En el supuesto de dicha resolución, el Concedente deberá pagar al Concesionario, en un
plazo no mayor de un año contado a partir de la fecha en que se concrete la resolución
del Contrato, y por todo concepto, una cantidad igual al valor presente del flujo de
fondos después de impuestos que se habría dado durante el plazo no transcurrido de
Vigencia de la Concesión.

En dicho supuesto la tasa de descuento que corresponda la determinará una firma
internacional de reconocido prestigio seleccionada por el Concesionario de una terna
propuesta por el Concedente. Para la determinación del flujo de fondos esperado, deberá
tomarse en cuenta el resultado de los cinco (5) años inmediatamente anteriores al
momento de la valorización o el período menor que haya transcurrido desde la Fecha de
7 Cierre hasta la fecha de la valorización.

CLÁUSULA DÉCIMO SEGUNDA

: TRANSFERENCIA POR SUCESIÓN

12.1. En caso de fallecimiento del Concesionario, si el sucesor fuera una sola persona natural capaz,
adquirirá la calidad de Concesionario.

12.2. Si los sucesores fueran varias personas naturales, el derecho del Concesionario pertenecerá a
todos los sucesores en condominio, en proporción a sus respectivas participaciones en la
sucesión, hasta por un plazo improrrogable de un (01) año contado a partir de la fecha de
fallecimiento del causante.

Durante este plazo, todos los condóminos serán considerados, para los efectos de este contrato,
como una sola persona natural, cuya representación la ejercerá aquél a quien corresponda la
administración de los bienes de la sucesión.

Dentro del indicado plazo, los sucesores deberán adoptar alternativamente cualquiera de las
siguientes medidas:

12.2.1. Adjudicar la titularidad de la Concesión a solo uno de ellos, mediante división y
partición;

12,22. Transferir en conjunto su derecho a una persona natural o jurídica; previa autorización
del Concedente;

12.3. El Área de la Concesión es indivisible.

CLÁUSULA DÉCIMO TERCERA

RESPONSABILIDAD E INDEMNIZA CIONES

13.1. Ausencia de Responsabilidad del Concedente respecto de la información proporcionada
Sin perjuicio de la generalidad de obligaciones que asume el Concedente en las estipulaciones que
anteceden, por medio del presente las Partes acuerdan que:

13.1.1. Cualquier información obtenida del Concedente que de cualquier manera esté
relacionada con el Área de la Concesión o con cualquier terreno o estructura adyacente
al mismo, no deberá asumirse que incluye toda la información que tiene el Concedente
en su posesión y, el Concedente no tendrá obligación ni responsabilidad alguna, surja o
no del presente Contrato, de poner a disposición del Concesionario en cualquier
momento, antes o después de la suscripción del presente Contrato, toda la información
en posesión del Concedente o cualquier parte de la misma, sin perjuicio de cualquier
solicitud del Concesionario requiriendo dicha información, sea ésta expresa o tácita.

13.1.2, El Concedente no garantiza en forma alguna, la exactitud de la información transmitida
al Concesionario y especialmente no garantiza que el Área de la Concesión esté apta y
sea adecuada para cualquier propósito en particular. Por la presente disposición, el
Concesionario renuncia a cualquier garantía de cualquier naturaleza de parte del
Concedente.

13.1.3. El. Concesionario no tendrá derecho alguno a compensación o a reducción en el
derecho de aprovechamiento o a cualquier otra obligación, si se determina
subsecuentemente que el Área de la Concesión no es apta para un propósito
determinado, sin perjuicio que el Concedente pueda tener, o pudiera haber tenido
información, con anterioridad a la Fecha de Cierre, que pudiera haber establecido o
ayudado al Concesionario a establecer dicho hecho.

13.2.Indemnización por el Concesionario
El Concesionario dentro del Área de la Concesión y en ejecución de las obligaciones asumidas en
*, virtud del presente Contrato. asumirá la responsabilidad, indemnizará y mantendrá a salvo al
Goncedente contra cualquier acción, procedimiento, reclamación, demanda, embargo, obligación o
- daño respecto de cualquier daño o perjuicio, que en el curso de las actividades necesarias para el
'sarrollo de la concesión se pudiera generar a terceros, al ambiente o a la diversidad biológica dentro
Ael Área de la Concesión o en zonas adyacentes.

13.3.Riesgos de la Concesión

El Concesionario asume por su propia cuenta los gastos y riesgos asociados con el desarrollo de la

Concesión y, en particular con Cualquier contrato necesario para el desarrollo de actividades forestales
> que pudiera celebrar con su personal o con terceros.

CLÁUSULA DÉCIMO CUARTA
CASO FORTUITO O FUERZA MAYOR

14.1. El Concesionario quedará exonerado del cumplimiento del presente Contrato, incluyendo sin
limitación alguna las sanciones, daños, perjuicios y efectos del incumplimiento de este Contrato,
sólo en la medida y por el período de tiempo en que dicho cumplimiento sea (i) obstaculizado o
impedido por caso fortuito o fuerza mayor; O, (ii) el Concedente haya intencionalmente
obstaculizado o impedido el cumplimiento en violación a cualquier disposición del presente
Contrato.

14.2. Del mismo modo, ninguna de las Partes será imputable por la inejecución de alguna obligación
o por su cumplimiento parcial, tardío o defectuoso durante el período que la Parte obligada se
vea afectada por un evento originado por caso fortuito o fuerza mayor y siempre que acredite
que dicha causa impidió su debido cumplimiento.

14.3. Para los fines del Contrato, caso fortuito o fuerza mayor es la causa no imputable consistente en
un evento extraordinario, imprevisible e irresistible que impide la ejecución de una obligación o
determina su cumplimiento parcial, tardío o defectuoso.

14.4, Se excluye de la calificación de caso fortuito o de fuerza mayor, aquellos eventos O
circunstancias, o la combinación de ambos, cuyos efectos pudieron haber sido previstos por la
Parte afectada mediante el ejercicio diligente de actividades que hubieran tenido por finalidad
evitar tales eventos o circunstancias. La ejecución de dichas actividades de previsión se
considerarán obligatorias siempre que las mismas no excedieran el límite de lo razonable, en
función con la magnitud de los eventos o circunstancias que se pretendan evitar.

. El caso fortuito o fuerza mayor no liberará a las Partes contratantes del cumplimiento de las
obligaciones que no sean suspendidas por dichos eventos. En esta hipótesis, las obligaciones
afectadas quedarán suspendidas mientras dure el evento de caso fortuito o fuerza mayor.

.. Cuando el Concesionario invoque el caso fortuito o fuerza mayor, debe informar dentro de un
plazo de quince (15) días calendario de producido al Concedente sobre:

14.6.1. Los hechos que constituyen dicho evento.

14.6.2. El período estimado de restricción parcial o total de sus actividades y el grado de
impacto previsto. Adicionalmente debe mantener informado al Concedente acerca del
desarrollo de dichos eventos.

. Cuando el Concesionario invoque caso fortuito o fuerza mayor, deberá hacer sus mejores
esfuerzos para asegurar la reiniciación de las actividades contenidas en el presente Contrato
después de la ocurrencia de dichos eventos.

CLÁUSULA DÉCIMO QUINTA
SUSPENSIÓN DE LA CONCESIÓN

És 15.1. Causales de suspensión de la concesión:
15.1.1. Supuestos de caso fortuito, fuerza mayor que impidan las actividades de

aprovechamiento forestal.
15.1.2. De común acuerdo entre las Partes.

15.2.Procedimiento

En caso de producirse un evento calificado como causal de suspensión de la Concesión, el
Concesionario deberá comunicar dicho evento al Concedente, informándole de la situación, del plazo
estimado de la ocurrencia del evento y proponiéndole un plazo en el cual las obligaciones quedarán
suspendidas. El Concedente tendrá un plazo de treinta (30) días calendario para acceder a la solicitud
que le formule el Concesionario. Transcurrido dicho plazo sin que el Concedente se pronuncie sobre la
solicitud formulada, ésta se entenderá aprobada.

15.3. Efectos
La suspensión no libera a las Partes de las obligaciones que no sean suspendidas por dichos eventos, ni

—
“ pai
suprime los derechos que pudiera ejercer para mantener la concesión. En este supuesto, sólo las
obligaciones afectadas quedarán suspendidas mientras dure el evento que generó la suspensión.

15.4. Plazo Máximo de Suspensión
En ningún caso la suspensión de la Concesión podrá extenderse por un período superior a doce (12)
meses continuos o consecutivos, en Cuyo caso se podrá resolver el Contrato.

CLÁUSULA DÉCIMO SEXTA

CADUCIDAD DE LA CONCESIÓN

El Concedente podrá dar por terminado anticipadamente el Plazo de Vigencia de la Concesión,
mediante simple aviso cursado por escrito al Concesionario, en cualquiera de los siguientes casos:

16.1. El incumplimiento del Plan General de Manejo Forestal, los Planes Operativos y/o los Planes de
Manejo Complementarios, de acuerdo a lo dispuesto en el presente Contrato.

16.2, El no pago del Derecho de Aprovechamiento.
16.3. Extracción fuera de los límites de la concesión.

16.4, Promover la extracción de recursos forestales a través de terceros, infringiendo el marco
regulatorio vigente.

16.5. Incurrir en delito o falta que implique grave riesgo o cause severos perjuicios al ambiente y la
biodiversidad.

CLÁUSULA DÉCIMO SÉTIMA

SOLUCIÓN DE CONTROVERSIAS

17.1. Negociación — Trato Directo

odos los conflictos y controversias que pudieran surgir entre las Partes sobre la interpretación,
jecución, cumplimiento o cualquier otro aspecto relacionado a la existencia validez o nulidad del

presente Contrato, deberán ser resueltos por trato directo entre las Partes dentro de un plazo de quince

15) días contados a partir de la fecha en que una Parte comunica a la otra, por escrito, la existencia de

un conflicto o controversia (el “Plazo de Trato Directo”).

17.2. Clasificación de la Controversia

En caso que las partes dentro del Plazo de Trato Directo, no resolvieran el conflicto o controversia
> 4 suscitado, entonces deberán definirlo como un conflicto o controversia de carácter técnico o no
técnico, según el caso. Los conflictos o controversias técnicas serán resueltos conforme al

controversia deberá ser considerado como una Controversia No Técnica y será resuelto conforme al
procedimiento previsto en la Cláusula 17.4.

517.3. Controversias Técnicas E
Toda Controversia Técnica que no pueda ser resuelta directamente por las Partes dentro del Plazo de
Trato Directo deberá ser sometida a la decisión final e inapelable de un solo Experto en la materia (el
“Experto”) designado de mutuo acuerdo por las Partes dentro de los tres (3) días calendario siguientes
a la determinación de la existencia de una Controversia Técnica. Cuando las Partes no acuerden la
designación del Experto, el Experto será designado por dos personas, cada una de ellas designada por
una de las Partes. Cuando estas dos personas no puedan acordar el nombramiento de un Experto
dentro de los cinco (5) días calendario siguientes a su designación, cualquiera de las Partes podrá

Qat>
solicitar al Colegio de Ingenieros del Perú la designación del Experto, quien deberá reunir los mismos
requisitos aplicables al Experto designado por las partes y quien deberá resolver la controversia de
conformidad con lo establecido en la presente Cláusula.
El Experto podrá solicitar de las partes cualquier información que considere necesaria Para resolver la
Controversia Técnica y podrá efectuar cualquier prueba y solicitar las que considere necesarias de las
Partes o terceros. El Experto deberá notificar una decisión preliminar a las partes dentro de los treinta
(B0) días calendario siguientes a su designación, dando a las Partes cinco (3) días calendario para
a Preparar y entregar al Experto sus comentarios sobre la decisión preliminar. El Experto entonces
emitirá, de acuerdo a su leal saber y entender, su decisión final con carácter vinculante para el
Concedente y el Concesionario sobre la referida Controversia Técnica dentro de los diez (10) días
calendario siguientes a la recepción de los comentarios hechos por las Partes sobre su decisión
preliminar, o al concluir el plazo para realizar dichos comentarios, el que concluya primero. El
procedimiento para resolver una Controversia Técnica deberá llevarse a cabo en la ciudad de Lima,
Perú, salvo que se efectúen pruebas que el Experto considere necesario que se lleven a cabo en Otra
ubicación.
El Experto deberá guardar absoluta reserva y mantener confidencialidad sobre toda información que
conozca por su participación en la resolución de una Controversia Técnica

17.4. Controversias No Técnicas
Cm Las Controversias No Técnicas serán resueltas mediante arbitraje de derecho, a través de un
procedimiento tramitado de conformidad con la Ley General de Arbitraje.

17.5. Continuación de las Obligaciones

Durante el desarrollo del arbitraje las Partes continuarán con la ejecución de sus obligaciones
contractuales, en la medida en que sea posible, inclusive con aquéllas materia del arbitraje. Si la
materia del arbitraje fuera el cumplimiento de las obligaciones garantizadas con la Garantía de Fiel
Cumplimiento, si fuera aplicable, quedará en suspenso el plazo respectivo y tal garantía no podrá ser
ejecutada y deberá ser mantenida vigente durante el procedimiento arbitral.

CLÁUSULA DÉCIMO OCTAVA
ISPOSICI IN,

Ley aplicable al presente Contrato es la Ley Peruana.

18.2. Interpretación
Los títulos contenidos en este Contrato son para identificación y no deben ser considerados como parte

de este Contrato, para limitar o ampliar su contenido o para determinar los derechos u obligaciones de
mn. ,. las Partes.

18.3. Renuncia, modificaciones y aclaraciones

18.3.1. La renuncia de cualquiera de las Partes, a uno o más derechos que le correspondan
conforme al Contrato, sólo tendrá efecto si se realiza por escrito y con la debida
notificación a la otra Parte. Si en Cualquier momento, durante la vigencia del Contrato,
una de las Partes renuncia o deja de ejercer un derecho específico estipulado en el
Contrato, dicha conducta no podrá ser considerada por la otra Parte como una renuncia

m permanente para hacer valer el mismo derecho o cualquier otro que le corresponda

; q durante la vigencia del Contrato.

18.3.2. Las modificaciones o aclaraciones al Contrato únicamente serán válidas cuando sean
acordadas por escrito y firmadas por los representantes de las Partes debidamente
facultados para el efecto.
18.4. Integridad del Contrato

18.4.1. Este Contrato y sus Anexos contienen el completo acuerdo de las Partes con relación al

objeto del mismo.

18.4.2. Forman parte integrante del Contrato, los Anexos, la solicitud de concesión o
adecuación presentada por el Concesionario, el Plan General de Manejo Forestal
aprobado por el Concedente, los Planes Anuales Operativos aprobados por el
Concedente, los Planes de Manejo Complementarios (de ser el caso) los que serán de
observancia obligatoria.

18.5. Domicilio

Las Partes declaran como válidos los domicilios señalados en la introducción del Contrato y cualquier
cambio, para ser considerado como válido, deber ser notificado previamente y por carta notarial a la
otra Parte.

18.6. Nulidad parcial

Si cualquier estipulación o disposición del Contrato fuera declarada nula, inválida o no exigible por el
laudo arbitral, dicha decisión será interpretada estrictamente para dicha estipulación o disposición y no
afectará la validez de las demás estipulaciones o disposiciones del Contrato.

AR,
de “18.7. Elevación del Contrato a Escritura Pública:

Cualquiera de las Partes podrá elevar el presente Contrato a Escritura Pública, siendo los gastos que
Up ello origine de cargo de la Parte que lo solicite, quien además deberá entregar a la otra Parte una copia
simple de la misma.

¿107
El

En señal de conformidad y aceptación del contenido del presente Contrato, las partes lo suscriben en
tres ejemplares del mismo tenor, en la ciudad de Lima, a los diecinueve días del mes de noviembre
de dos mil dos.

/ í ) h
er: Prieto

Jefe del INRENA'
— El Concedente Qu_S

Sr. Eulogio Quispe Chañi
El Concesionario
